Citation Nr: 0014079	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  94-49 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a higher initial evaluation for herniated 
nucleus pulposus with degenerative disc disease, L5 - S1, 
currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from February 1985 to 
April 1993.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1993 rating decision by the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA), granting the veteran entitlement to 
service connection for a low back disability, evaluated as 10 
percent disabling, effective from April 1993.  The veteran 
has expressed a disagreement with the 10 percent disability 
evaluation assigned.

In November 1996, the veteran appeared at the RO and offered 
testimony at a personal hearing on appeal before the 
undersigned Member of the Board.  A transcript of the 
veteran's hearing testimony is contained within the veteran's 
claims file.

This case was previously before the Board and in March 1997 
and August 1998 was remanded to the RO for further 
evidentiary development.  The case has been returned to the 
Board following a VA examination in September 1998 and is now 
ready for appellate review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition on 
the veteran's appeal has been developed by the RO.

2.  The veteran's low back disorder is manifested by pain 
with periods of exacerbation and radiological and clinical 
findings of lumbar intravertebral disc syndrome; the low back 
disorder does not result in moderate limitation of motion and 
does not otherwise produce moderate functional impairment.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for herniated nucleus pulposus with degenerative disc 
disease L5 - S1 have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.71(a), Diagnostic Codes 5292, 5293, 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background.

The veteran's service medical records show that he injured 
his back after a fall while aboard the USS Mississippi in 
October 1989.  He was thereafter evaluated and treated for 
complaints of recurrent low back pain and was provided a 
three-month period of physical therapy.  He was diagnosed 
with degenerative disc disease and lumbar strain.  A MRI in 
February 1992 revealed a disc desiccation at L5 - S1 with 
minimal anterior thecal compression.  Following a period of 
limited duty assignment and despite six months of 
conservative management, the veteran failed to improve 
symptomatically.  He was subsequently found by a medical 
evaluation board to be unable to perform his military duties 
due, in part, to an inability to sit or stand for prolonged 
periods.  He was thus recommended for service separation.

On his initial VA examination in May 1993, the veteran 
related a history of a back injury in service resulting from 
a fall on a wet floor and problems thereafter with 
intermittent but persistent back pain, especially at night.  
On physical examination the veteran was able to bend forward 
and touch the floor with his fingers.  Extension of the back, 
however, was only 15 to 20 degrees, as claimed by the 
veteran.  He reported that he has muscle spasm when he 
extends any further.  Rotation was normal but lateroflexion 
was only 20 degrees to the right.  The veteran was able to 
walk on his heels and toes and to fully squat.  He was 
observed to dress without any evidence of discomfort or 
problems.  History of degenerative disc disease of the L5- S1 
area with intermittent herniation by MRI was the pertinent 
diagnosis.

Service connection for herniated nucleus pulposus with 
degenerative disc disease L5 - S1 was established by an RO 
rating action dated in December 1993.  This disorder was 
rated 10 percent disabling, effective from April 1993.

A VA joint examination in May 1994 noted that the veteran 
reported chronic lower back pain on a daily basis, 
exacerbated by movement and occasionally radiating downward 
with episodic foot drop on the right side.  Physical 
examination of the back found no spinal deformity or 
tenderness.  There was no paraspinal muscular tenderness.  
Range of motion was limited, upon flexion, extension and 
lateral rotation to about 70 percent of that of normal 
secondary to discomfort.  Deep tendon reflexes and muscle 
strength were normal.  Babinski's signs were downgoing 
bilaterally.  Sensory examination was intact in all 
extremities.  Bilateral straight leg raising sign however was 
positive.  Chronic low back pain secondary to degenerative 
disc disease in the L5- S1 interspace was the diagnosis.  The 
examiner commented that the veteran does have subjective 
complaints secondary to this problem and that there are 
objective findings on examination, including the positive 
straight leg raising sign to confirm this.  He added that the 
veteran's symptoms were only mildly controlled at this time 
and that they do impact significantly on his activities of 
life.

Private treatment records received in January 1995 and 
compiled between November 1993 and March 1994 include an 
examination of the veteran for complaints of chronic low back 
pain in November 1993 and February 1994.  Examination of the 
back in November 1993 found palpable bilateral paravertebral 
tenderness.  The veteran reported increased pain with 
sleeping and lifting.  He also stated in response to a 
question regarding his functional limitations that he "does 
everything".  Tenderness throughout the thoracic and lumbar 
spine was noted on examination in February 1994.

At a personal hearing on appeal at the RO in November 1996, 
before the undersigned Member of the Board, the veteran 
described his back symptoms and his related problems with 
physical activity.  He said that his back has worsened since 
his service discharge and that he currently can barely walk.  
He said a private physician is treating him for his back and 
that he takes Motrin, 800 milligrams twice a day, to 
alleviate his back pain.  He said he has difficulty standing 
for long periods of time and performing activities that 
require him to bend over.

Private treatment records received in November 1996 include 
an evaluation of the veteran's back in March 1996, which 
found straight leg raising test to be negative.  Flexion and 
extension in June 1996 were reported to be normal although 
tenderness was noted.  When examined in July 1996 by Howard 
Lanter, M.D., the veteran reported back pain that had waxed 
and waned since an injury in service, mostly confined to his 
back and occasionally involving the legs.  Physical 
examination showed no scars, tenderness or paravertebral 
spasm.  The veteran could easily flex to 90 degrees and touch 
his toes.  His motor strength, reflex and sensation were 
intact in both lower extremities.  His straight leg raise was 
negative bilaterally.  Dr. Lanter reviewed copies of an April 
1995 MRI of the lumbar spine.  He stated that these 
radiographic studies showed degenerative signal changes 
within the L5 - S1 disc with a minimal bulge at this level.  
There was no evidence of any herniated disc or significant 
canal or foraminal stenosis.  He did note a suggestion of a 
left L5 - S1 conjoined nerve.  Lumbar strain was the 
diagnostic assessment.  Dr. Lanter indicated that surgery was 
not to be a consideration due to the absence of any objective 
findings in the lower extremities or any significant 
radiculopathy coupled with his benign MRI.

On VA examination in July 1997, the examiner noted the 
veteran's history of back complaints and clinical findings.  
He observed that the veteran had had four MRI's which had 
consistently shown degenerative signal within the L5 - S1 
disc with no evidence of any herniation or significant canal 
or foraminal stenosis.  On physical examination it was 
observed that the veteran walked without significant antalgia 
and was able to rise from a seated position without great 
difficulty.  The veteran described being in spasm and 
significant pain; however, no palpable spasm was found to be 
present about his lumbar spine.  There was no focal 
tenderness and the veteran was able to flex to 90 degrees and 
extend to 5 degrees.  He was able to laterally bend 20 
degrees both left and right and laterally rotate 25 degrees 
both left and right.  Deep tendon reflexes were brisk and 
symmetric, bilaterally.  Straight leg raising sign was 
negative to 90 degrees, bilaterally.  Strength was intact.  
There was some decrease in strength to both dorsal and 
plantar flexion of the left foot, which was not easily 
reproducible.  The examiner noted as a diagnostic assessment 
that the veteran had mechanical low back pain and described 
radicular-type symptoms which were not pointed out by his 
multiple MRI scans and/or multiple physician referrals.  In 
an August 1997 addendum to this examination it was reported 
that a whole body imaging done that month with SPECT 
reconstruction was normal with no evidence to suggest 
degenerative joint disease and/or any other focal 
abnormalities.

In a statement dated in February 1998, the veteran's 
supervisor at a U.S. Post Office reported that the veteran 
had worked for him for the past six months and that during 
this time he had become increasingly aware of the veteran's 
physical problems.  This individual observed that presently 
the veteran limps severely and moves at a slow pace.  He 
added that the veteran's overall demeanor has changed.  He 
believed that this change was in part due to the pain the 
veteran was suffering.

On a VA examination in September 1998, the veteran reported 
complaints of intermittent lower back pain and stiffness.  He 
denied any specific complaints of weakness, fatigability or 
lack of endurance related to his back.  The veteran described 
episodes of lower back pain occurring 4 to 5 times per week 
mostly at night and tending to last throughout the night.  He 
said that his pain causes difficulty with sleep and radiates 
downward into the right hip and right foot.  He denied any 
specific weakness in the legs or back associated with these 
episodes or numbness or tingling in the legs.  The veteran 
stated that his last significant major flare up from his 
lower back occurred in January 1998, at which time he had two 
weeks of constant low back pain.  The veteran said that in 
the past, he has been on numerous narcotic medications 
including Vicodin and Percocet, which he used in combination 
with Motrin to treat his lower back pain.  He said he has not 
had to use Vicodin or Percocet since January 1998.

With respect to his functional impairment during his low back 
episodes, the veteran stated that he experienced significant 
difficulty with running.  He further said that currently he 
was not able to carry out a regular exercise program or 
become involved in recreational activities because such 
activities increase his back pain.  The veteran said that he 
works full time as a Post Office supervisor, which he 
indicated was essentially a desk job.  He further related 
that he couldn't stand in any one position for greater than 5 
minutes or drive more than 1 hour due to back pain and 
stiffness, respectively.  He reported no specific repeated 
use of the low back other than normal use through activities 
of daily living.  He reported that he rents a home with 
stairs and is able to perform all of his household duties, in 
addition to his activities of daily living such as dressing 
independently without assistance.  He stated that it does 
sometimes take him an increased amount of time to put on his 
socks and shoes because he is careful to avoid excessive 
strain to his back.  The veteran stated that his current 
medications include Motrin, 800 milligrams 3 to 4 times per 
day, as needed for back discomfort.

On physical examination the veteran ambulated with a normal 
step through pattern without deviation.  Gait was antalgic.  
He had no difficulty walking on his toes, heels or performing 
a full squat.  None of these activities increased any 
discomfort of his lower lumbar region.  On inspection of the 
lumbosacral spine, there was no evidence of any paraspinal 
muscle spasm.  There was normal lumbar lordosis present.  On 
palpation of the lumbosacral paraspinal muscles, there was no 
tenderness elicitible.  There was no tenderness on palpation 
of the gluteal musculature, bilaterally.  On passive and 
active range of motion, forward flexion was to 90 degrees; 
extension was to 10 degrees with subjective complaints of 
increased discomfort at the lumbar spine area with no 
radiation or pain.  Rotation and lateral side bending, both 
left and right, was to 45 degrees.  The examiner stated that 
the range of motion measurements were within normal limits.  
Strength testing in the lower extremity muscle groups was 
5/5.  Back extension strength and hip extensor strength were 
normal at 5/5, bilaterally.  Sensation to light touch and 
pinprick was normal in the bilateral lower extremities.  
Straight leg raising test was negative, bilaterally.  
Reflexes were two-plus for ankle jerks and knee jerks, 
bilaterally.  There was no Babinski response present 
bilaterally.  The examiner noted that a whole body bone scan 
in August 1997 was normal with no evidence of degenerative 
joint disease.  He further observed that an April 1995 MRI 
scan of the lumbosacral spine showed L5 - S1 small broad-
based essential herniated disc without canal, recess or 
neuroforaminal encroachment.  The examiner ordered X-rays to 
evaluate the veteran for any degenerative joint disease or 
loss of disc height or disc space narrowing.  Chronic 
intermittent pain from intervertebral disc syndrome was the 
diagnostic impression.

In an October 1998 addendum to the veteran's September 1998 
VA examination, x-rays of the veteran's lumber spine were 
reported to be normal.

In a letter dated in October 1998, Alan Soroka, M.D., 
reported that the veteran has had a back pain since an 
accident in service attributable to a ruptured disc at the 
L5 - S1 area.  He further observed that the veteran currently 
experiences low back pain along with lower leg weakness as a 
result of the ruptured disc.

Analysis.

The veteran's claim for an increased evaluation for his low 
back disability is well grounded, meaning it is plausible.  
The Board also finds that all relevant evidence has been 
obtained with regard to the claim and no further assistance 
to the veteran is required to comply with VA's duty to 
assist.  38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings (rating schedule) which is based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate disability codes identify the 
various disabilities.  In evaluating the veteran's claim for 
an increased evaluation for his service-connected low back 
disorder, the Board has taken into consideration the most 
recent medical findings in light of the applicable provisions 
of the rating schedule as well as the history of this 
disorder.  We have additionally noted the veteran's 
complaints of persistent low back pain and his assertions 
that this disorder is essentially more disabling than 
currently evaluated.

In Fenderson v. West, 12 Vet. App. 119 (1999) it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating was not limited to that reflecting the 
current severity of the disorder.  Rather, at the time of the 
initial rating, separate ratings can be assigned for separate 
periods of time based upon the facts found.  Furthermore, 
regulations provide when there is a question of which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In addition, 38 C.F.R. § 4.40 requires consideration of 
functional disability due to pain and weakness.  As regards 
to the joints, 38 C.F.R. § 4.45 notes that the factors of 
disability reside in reductions of their normal excursions or 
movements in different planes.  The consideration includes 
more less movement than normal, weakened movement, excess 
fatigability, incoordination, impaired ability to execute 
skilled movements smoothly, pain on movement, swelling, 
deformity or atrophy of disuse, instability of station, 
disturbance of locomotion and interference with sitting, 
standing and weight bearing.  38 C.F.R. § 4.59 provides that 
with any form of arthritis, painful motion is an important 
factor of disability.  The intention of the VA rating 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable or 
maligned joints, due to a healed injury, as entitled to at 
least a minimum compensable rating for the joints.  The 
joints involved should be tested for pain on both active and 
passive motion in weight bearing and nonweight bearing.

When a veteran alleges he suffers pain due to service-
connected musculoskeletal disability in which the degree of 
disability is based on consideration of limitation of motion, 
an examiner's report should assess the degree of functional 
loss if any, due to pain, weakened movement, excess 
fatigability or incoordination.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

In this case, the veteran has a 10 percent rating for his low 
back disorder under Diagnostic Code 5293, which pertains to 
intervertebral disc syndrome.  Under this code a 10 percent 
rating is warranted for mild intervertebral disc syndrome.  A 
20 percent rating is assigned for moderate intervertebral 
disc syndrome with recurring attacks.  The veteran's service-
connected low back disability may also be rated under the 
provisions of 38 C.F.R. § 4.71(a), Diagnostic Code 5295 which 
assigns a 10 percent rating for lumbosacral strain with 
characteristic pain on motion.  A 20 percent rating is 
assigned if there is muscle spasm on extreme forward bending 
with unilateral loss of lateral motion in the standing 
position.  Under the provisions of 38 C.F.R. § 4.71(a), 
Diagnostic Code 5292, a 10 percent evaluation is assigned if 
there is slight limitation of lumbar spine motion and a 
20 percent rating is assigned if there is moderate limitation 
of motion in the lumbar spine.  Since the veteran's low back 
disorder does not involve a fractured vertebra or ankylosis 
of the lumbar spine, the criteria of Diagnostic Codes 5285, 
5286 or 5289 are not for application in this case.

The above evidence indicates that while the veteran was found 
on an April 1995 MRI of the lumbosacral spine to have a small 
herniated disc at L5 - S1, his predominant symptoms 
attributable thereto, as indicated by the veteran's 
complaints and clinical findings since service, have been 
shown to be pain.  The veteran's pain episodically flares up 
and occurs especially at night.  The veteran however has 
demonstrated no neurological deficits.  Sensory and motor 
examinations have revealed no abnormal findings and clinical 
evidence of radicular symptoms have not been objectively 
shown on examination.  In sum, the veteran's lumbar spine 
intervertebral disc syndrome is at most mild in degree even 
when the effects of pain on use are considered, and thus a 
rating higher than 10 percent may not be assigned under 
Diagnostic Code 5293.  Moreover, since the veteran's 
examinations have not shown any objective indication of 
paraspinal muscle spasms on extreme forward flexion of the 
lumbar spine, an evaluation in excess of 10 percent is also 
not warranted under the provisions of Diagnostic Code 5295.  
Moreover, limitation of motion of the lumbar spine has been 
either within normal limits or no more than slightly 
restricted on VA examinations provided to the veteran since 
service.  As regards the provisions of 38 C.F.R. §§ 4.40 and 
4.45 and consideration of the Court's holding in DeLuca, 
supra., the Board notes no postural abnormalities, spinal 
deformity, weakness, incoordination, or loss of function 
attributable to the veteran's low back disability on VA 
examinations since service.  In fact, the veteran himself has 
denied experiencing weakness, fatigability and lack of 
endurance relative to his low back on his most recent VA 
examination.  Therefore the October 1998 report of Dr. 
Soroka, with respect to weakness, is outweighed by the more 
detailed VA examination report, as well as the veteran's 
report of his own symptoms.  Thus, even with consideration of 
the veteran's complaints of low back pain including episodes 
of flare up of pain, the evidence does not show that the 
veteran's low back disorder causes more than mild disability 
at present.

Accordingly, the criteria for an initial evaluation higher 
than 10 percent have not been met.  In reaching this 
conclusion, the Board has considered the policy of granting 
the benefit of the doubt to the veteran, but does not find 
that the evidence is approximately balanced as to warrant 
this application.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board also has 
considered whether he is entitled to a "staged rating" for 
his low back disorder, as prescribed in Fenderson.  However, 
at no time since service has his low back disability been 
more severely disabling than 10 percent, so a "staged rating" 
is not warranted.

ORDER

The claim for a higher initial evaluation for the low back 
disability is denied.



		
	J. E. DAY
	Member, Board of Veterans' Appeals




 

